Citation Nr: 0942913	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for anemia, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board remanded this case in December 2005 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The Board notes that the issues of entitlement to a 
compensable evaluation for stress factures of the left and 
right anterior tibias, entitlement to a compensable 
evaluation for right patellofemoral chondromalacia and 
entitlement to a compensable evaluation for scoliosis and a 
low back strain were all remanded in January 2005 for the 
issuance of a statement of the case (SOC).  The remand 
directed the RO to return these issues to the Board only if 
the Veteran filed a timely substantive appeal.  The 
Huntington, West Virginia RO granted the Veteran's claims for 
increase in part and an SOC was issued in March 2006.  No 
timely substantive appeal is of record.  The Appeals 
Management Center (AMC) apparently mistakenly sent out a 
subsequent purported SOC for these issues in June 2008.  In 
response to this SOC, the Veteran claimed she was appealing 
the 10 percent ratings assigned for the above issues in 
August 2008.  However, as these issues are no longer on 
appeal, the Board REFERS this correspondence to the RO for 
appropriate consideration.  The Board also REFERS a September 
2006 letter from the Veteran to the RO regarding a claim for 
depression and anxiety.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2009).  The 
Veteran submitted a request indicating her desire for a Board 
hearing regarding her anemia at a local VA office in August 
2008.  The Veteran has not been provided a hearing.  
Therefore, in order to ensure full compliance with due 
process requirements, the RO must schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703.  Accordingly, the case must be remanded to 
the RO to schedule a Travel Board or videoconference hearing 
(at the Veteran's option) as the Veteran requested.

A review of the claims file indicates that the Veteran did 
not report for scheduled VA examinations regarding her anemia 
in January 2009 and May 2009.  The findings contained in such 
an examination are extremely pertinent to the current claim 
on appeal before the Board.

The RO had rescheduled the January 2009 examination as the 
Veteran indicated she was ill.  A May 2009 VA Report of 
Contact indicated that the Veteran contacted the RO and told 
them she was unable to attend the May 2009 examination 
because she was ill and requested to reschedule.  A June 2009 
memorandum to the claims file by the AMC indicated that a 
supplemental statement of the case (SSOC) was issued and the 
case was to be sent to the original RO in Columbia, South 
Carolina for a new examination.  The June 2009 SSOC informs 
the Veteran that the case would be deferred for rescheduling 
and completion of an examination and that the current 
evaluation of anemia would be continued at 70 percent, 
pending a new examination.  A July 2009 VA Report of Contact 
indicates that the Veteran called in to inquire as when her 
rescheduled examination appointment would be.  

The Board notes that VA's statutory duty to assist the 
Veteran is not a one-way street.  If a Veteran wishes help in 
developing a claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence, such as 
appearing for an examination.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2009).  However, under 38 
C.F.R. § 3.655(a), examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, and death of an immediate family member.  Since the 
Veteran has provided good cause for failure to report to her 
examinations (illness), the Board has determined that another 
attempt at an examination should be made.  Another 
examination is also warranted in light of the June 2009 AMC 
memorandum to the file and June SSOC that both indicate 
another examination would be scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
special hematology and anemia examination 
by VA in order to determine the Veteran's 
current hemoglobin level and severity of 
the Veteran's anemia.  The entire claims 
file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests should be accomplished 
and all clinical findings should be 
reported in detail, to include findings 
for weakness, fatigability, headaches, 
lightheadedness, shortness of breath, 
dyspnea, tachycardia, cardiomegaly and 
syncope.  The examiner must indicate in 
his/her report whether the current 
hematological study shows hemoglobin of 
8gm/100ml or less, or 7gm/100ml or less.  
All indicated studies should be performed, 
and all clinical manifestations should be 
reported in detail.  Any opinions or 
conclusions expressed should be supported 
by a complete rationale.

2.  The Veteran should be contacted and 
given the option of being scheduled for a 
Travel Board or videoconference hearing 
before a Veterans Law Judge.  Notify her 
of the exact date, time, and place of the 
hearing.

3.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains adverse 
to the Veteran, the RO should furnish the 
Veteran and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


